Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
	Applicant’s amendment will not be entered, as it would complicate issues in the event of appeal, and requires search/consideration of limitations in a combination not previously considered. However, Applicant’s proposed amendment would appear to overcome the rejection under 35 U.S.C. 112(b).
	The remainder of Applicant’s arguments have been considered, but they are not found persuasive.
	Applicant argues that the amendment to claim 16 should be entered as it incorporates the limitations of claim 25, which were previously considered. Applicant’s argument is not found persuasive as claim 16 does not recite the limitations as considered in claim 25. The Examiner notes that claim 25 uses the “consisting of” transitional phrase, while claim 16 uses “comprising” as its transitional phrase. The “consisting of” transitional phrase, in combination with the subject matter argued by Applicant, is responsible for the finding of allowance of claim 25. The reason claim 16 is treated separately, and that further issues have been raised without a finding of allowance, is because claim 16 includes the “comprising” transitional phrase instead, and therefore, the limitations of claim 16 are considered in a different light.
	Applicant presents arguments which appear to be identical to those addressed in the advisory action mailed on December 14th, 2021 (i.e., that the second CNTs of Kim are located on an entire surface of the first CNTs, as shown in Figures 4 and 8 of Kim). In the Advisory Action, the Examiner responded that Kim depicts second CNTs as branching off the first CNTs, and hence, an entire surface of the first CNTs are not covered in the second CNTs, and furthermore, Kim depicts gaps between the second CNTs (i.e., regions in which the first CNTs are not covered). The Examiner maintains the above position, and in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783